DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-16 and 18-21 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-8 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 1837225). Because the reference is not in English, the examiner is relying in part on the EPO machine translation for its contents. 
Wang discloses a set of 2’-OH substituted azithromycin derivatives. See page 2 of the original CN ‘225 document and pp 3-4 of the translation. The reference further teaches the preparation of pharmaceutical preparations, including eye drops, a product suitable for ophthalmic administration. See translation at page 9, line 2. The reference further teaches the administration of the compound for the treatment of bacterial infection, including skin and soft tissue infection. 
Among the disclosed compounds is azithromycin-2’-propionate. See page 5, 4th compound from the bottom of the page. This product is consistent with instant 3 wherein L is a carbonyl, and D is an alkyl. See instant specification at paragraph [0016]-[0017] at page 6 for appropriate definitions of L and D. The product is also consistent with claim 5, wherein R’ is propyl substituted by an oxo, and L is a hydrolysable ester bond (claims 4 and 21). The product is also consistent with claims 6-8, wherein Z is -CH2-, and R10 is methyl.  
It is noted that the reference is silent regarding keratolytic activity. However, “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims recite are necessarily present. 
Applicant’s arguments filed August 4, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the object of Wang is to provide a derivative of azithromycin without bitterness and is related to development of oral forms. This is not found to be persuasive. As Applicant admits, the reference discloses pharmaceutical preparations including eyedrops. Although the reference may not exemplify such a product, the reference clearly describes the preparation of the disclosed compounds in the form of eyedrops.

Allowable Subject Matter
Claim 16 is allowed, as set forth in the Office action mailed October 26, 2021. Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623